            Case MDL No. 2942 Document 424 Filed 06/05/20 Page 1 of 4



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS                        )               MDL No. 2942
INTERRUPTION PROTECTION                         )
INSURANCE LITIGATION                            )
                                                )

 SALUM, FROSCH, AND GRAILEYS PLAINTIFFS’ CONSOLIDATED RESPONSE IN
  SUPPORT OF THE MOTION TO TRANSFER REQUESTING CENTRALIZATION
               IN THE NORTHERN DISTRICT OF ILLINOIS

        Plaintiffs Salum Restaurant LTD; Frosch Holdco, Inc.; Frosch International Travel, LLC;

FT Travel, Inc.; and, Graileys, Inc. (collectively “Undersigned Plaintiffs”), as related actions to

the motion to transfer respectfully file this response in support of the motion to transfer and

centralization in the Northern District of Illinois. Certain Plaintiffs support the request for creation

of a Multidistrict Litigation centralizing business interruption insureds’ claims seeking coverage

for COVID-19-related losses. However, rather than requesting centralization in the Eastern District

of Pennsylvania as proposed in the original Motion [Doc. 1], the Undersigned Plaintiffs join the

subsequent request, by moving plaintiffs in five federal actions seeking business interruption

insurance coverage, that these cases be transferred to Judge Matthew F. Kennelly, in the Northern

District of Illinois. See [Doc. 4].

                               ARGUMENT AND AUTHORITIES

1.      Common Issues of Law and Fact Support Centralization

        The cases filed by Undersigned Plaintiffs provide additional examples illustrating why

creation of an MDL to efficiently centralize COVID-19 business interruption litigation will fulfill

the objective of the Multidistrict litigation statute, 28 U.S.C. § 1407. Multidistrict litigation of

pretrial proceedings is appropriate where, as here, civil actions involve common questions and




RELATED PLAINTIFF’S RESPONSE IN SUPPORT OF THE MOTION TO TRANSFER                       PAGE 1 OF 4
            Case MDL No. 2942 Document 424 Filed 06/05/20 Page 2 of 4



centralization will be for the convenience of parties and witnesses, and will promote the just and

efficient conduct of the actions. See id.

        In their motion and brief in support, Plaintiffs Christie Jo Berkseth-Rojas DDS et al. quote

declarations by insurers Hartford and Travelers, illustrating these defendants’ sweeping intent to

deny business interruption coverage arising from the current pandemic. [Doc. 4-1, Page 3 of 17].

Likewise, the Undersigned Plaintiffs’ business interruption insurance coverage cases are subject

to the same stated positions of the insurers to the effect that these companies will not honor their

contractual obligations to cover business losses arising from COVID-19. 1 These Defendants have

therefore announced a common defensive tactic, and have exhibited their intent to proceed

lockstep in refusing to pay the claims of insureds, whose premiums they have enjoyed.

2. The Honorable Matthew F. Kennelly has the experience and capacity to handle a
   centralized action.

        The Undersigned Plaintiffs, while acknowledging the excellence of all proposed jurists,

join in requesting that the Honorable Matthew F. Kennelly, United States District Court Judge,

Northern District of Illinois, be appointed as the transferee court in MDL No. 2942. At least

thirteen related cases are pending in the Northern District of Illinois at this time. 2

        This Panel has previously recognized both the convenience of the Northern District of

Illinois, and the nonpareil suitability of Judge Matthew F. Kennelly as a shepherd of complex

consolidated litigation:



1
  See Salum Restaurant Ltd v. The Travelers Indemnity Company, No. 3:20-cv-01034-L (N.D.
Tex.) (Travelers denied coverage); Frosch Holco, Inc. et al. v. The Travelers Indemnity Company
et al., No. 4:20-cv-01478 (S.D. Tex.) (same); Graileys, Inc. v. The Hartford Fire Insurance
Company et al., No. 3:20-cv-1181 (N.D. Tex.) (Hartford affiliate).
2
  No. 1:20-cv-02005; No. 1:20-cv-02068; No. 1:20-cv-02160; No. 1:20-cv-02403; No. 1:20-cv-
02546; No. 1:20-cv-02641; No. 1:20-cv-02690; No. 1:20-cv-02759; No. 1:20-cv-02806; No.
1:20-cv-02895; No. 1:20-cv-03142; No. 1:20-cv-03169; No. 1:20-cv-03251.



RELATED PLAINTIFF’S RESPONSE IN SUPPORT OF THE MOTION TO TRANSFER                         PAGE 2 OF 4
              Case MDL No. 2942 Document 424 Filed 06/05/20 Page 3 of 4



       The Northern District of Illinois is an appropriate transferee forum for this
       litigation. This district provides a convenient and accessible forum for this litigation
       in which actions have been filed throughout the country regarding a product
       marketed nationwide. Judge Matthew F. Kennelly [is] an experienced MDL jurist .
       ..
In re: Watson Fentanyl Patch Prod. Liab. Litig., 883 F. Supp. 2d 1350, 1352 (U.S. Jud. Pan. Mult.

Lit. 2012).

       A year earlier, the Panel had determined that, “the Northern District of Illinois has several

attributes which recommend it above the others,” in In re Navistar 6.0 L Diesel Engine Prod. Liab.

Litig., 777 F. Supp. 2d 1347, 1348 (U.S. Jud. Pan. Mult. Lit. 2011). There, too, Judge Matthew F.

Kennelly was recognized as an effective manager of the litigation. Id.

       In In re: Text Messaging Antitrust Litig., the Panel similarly recognized that, “Judge

Matthew F. Kennelly has the time and experience to steer this docket on a prudent course.” 588 F.

Supp. 2d 1372, 1373 (U.S. Jud. Pan. Mult. Lit. 2008). See also In re: AndroGel Prod. Liab. Litig.,

24 F. Supp. 3d 1378, 1380 (U.S. Jud. Pan. Mult. Lit. 2014) (recognizing Judge Matthew F.

Kennelly as “an experienced MDL jurist”); In re McDonald's Corp. Promotional Games Litig.,

192 F. Supp. 2d 1381, 1382 (J.P.M.L. 2002) (transferring to the Honorable Matthew F. Kennelly).

       In numerous other decisions transferring cases to a Multidistrict Litigation, the Panel has

explained that the Northern District of Illinois facilitates the goals of convenience and

centralization. This District “is a geographically central and accessible forum.” In re Delta Dental

Antitrust Litig., No. MDL 2931, 2020 WL 1503254, at *2 (U.S. Jud. Pan. Mult. Lit. Mar. 27, 2020).

See also, e.g., In re Fairlife Milk Prod. Mktg. & Sales Practices Litig., 396 F. Supp. 3d 1370, 1371

(U.S. Jud. Pan. Mult. Lit. 2019) (centralization in the Northern District of Illinois will serve the

convenience of the parties and witnesses); In re: AIG Workers Comp. Ins. Policyholder Litig., 11

F. Supp. 3d 1349, 1350 (U.S. Jud. Pan. Mult. Lit. 2014) (“The Northern District of Illinois is a

centrally located and convenient forum.”); In re McDonald's French Fries Litig., 444 F. Supp. 2d


RELATED PLAINTIFF’S RESPONSE IN SUPPORT OF THE MOTION TO TRANSFER                     PAGE 3 OF 4
             Case MDL No. 2942 Document 424 Filed 06/05/20 Page 4 of 4



1342, 1343 (J.P.M.L. 2006) (“the Northern District of Illinois offers a relatively geographically

central and accessible forum”), adhered to, 545 F. Supp. 2d 1356 (U.S. Jud. Pan. Mult. Lit. 2008);

In re Am. Online, Inc., 162 F. Supp. 2d 690, 691 (J.P.M.L. 2001) (noting that “the geographically

central district will be a convenient location for a litigation already nationwide in scope”). The

original movants, by contrast, have not made a compelling case for why Pennsylvania would

constitute a superior site for centralization of federal litigation. 3

                                            CONCLUSION

        Accordingly, the Undersigned Plaintiffs respectfully request that this Court grant the

motion of Christie Jo Berkseth-Rojas DDS et al. and consolidate the COVID-19 business

interruption protection insurance litigation for pretrial proceedings in the Northern District of

Illinois, before Judge Matthew F. Kennelly, pursuant to 28 U.S.C. § 1407.

DATED: June 5, 2020                              Respectfully submitted,

                                                 /s/ Matthew McCarley
                                                 MATTHEW MCCARLEY
                                                 Texas State Bar No. 24041426
                                                 mmccarley@fnlawfirm.com
                                                 N. MAJED NACHAWATI
                                                 Texas State Bar No. 24038319
                                                 mn@fnlawfirm.com
                                                 S. ANN SAUCER
                                                 Texas State Bar No. 00797885
                                                 asaucer@fnlawfirm.com
                                                 FEARS NACHAWATI, PLLC
                                                 5473 Blair Rd.
                                                 Dallas, Texas 75231
                                                 Telephone: (214) 890-0711
                                                 Facsimile: (214) 890-0712

                                                 Counsel for Plaintiffs

3
 The original Movants cite inter alia web articles on Philadelphia’s “vibrant restaurant scene” in
support of their request that the In re COVID-19 Business Interruption Insurance Coverage
Litigation Multidistrict Litigation be located in the Eastern District of Pennsylvania. Pls. Mot. for
Transfer and Coordination or Consolidation under 28 U.S.C. § 1407, p. 6 & n.10 [Doc. 1-1, Page
6 of 13].


RELATED PLAINTIFF’S RESPONSE IN SUPPORT OF THE MOTION TO TRANSFER                    PAGE 4 OF 4
